 



Exhibit 10.3
STRATOS INTERNATIONAL INC.
RESTRICTED STOCK AWARD AGREEMENT
(EMPLOYEE AWARD)
     This agreement dated as of ___ (the “Award Agreement”), is entered into by
and between Stratos International Inc., a Delaware corporation (the “Company”),
and ___ (the “Grantee”). All capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them by the Stratos Lightwave, Inc.
2003 Stock Plan (the “Plan”).
     1. General. The purpose of the Plan is to provide selected officers,
directors, employees and others performing services to the Company or any
Subsidiary or Affiliate with additional incentive to promote the success of the
Company’s business, encourage such persons to remain in the service of the
Company and enable such persons to acquire proprietary interests in the Company.
Shares of Restricted Stock are granted under this Award Agreement as of ___ (the
“Award Date”) subject to all of the terms of this Award Agreement and pursuant
to and subject to all of the provisions of the Plan applicable to Restricted
Stock granted pursuant to Article 8 of the Plan, which provisions are, unless
otherwise provided herein, incorporated by reference and made a part hereof to
the same extent as if set forth in their entirety herein, and to such other
terms necessary or appropriate to the grant hereof having been made. A copy of
the Plan is on file in the offices of the Company.
     2. Grant. Effective as of the Award Date, the Company hereby grants to the
Grantee a total of ___ shares of Restricted Stock (the “Restricted Shares”),
subject to the restrictions set forth in Section 3 hereof and the Plan. If the
Grantee does not execute and deliver a signed copy of this Award Agreement to
the Secretary of the Company prior to the close of business on May 30, 2006, the
Restricted Shares shall be immediately forfeited and this Award Agreement shall
terminate and have no effect.
     3. Restrictions.

  (a)   None of the Restricted Shares may be sold, transferred, pledged,
hypothecated or otherwise encumbered or disposed of until they have vested in
accordance with Section 6 of this Award Agreement.     (b)   Any Restricted
Shares that are not vested shall be forfeited to the Company immediately upon
termination of the Grantee’s employment with the Company and all of its
Subsidiaries and Affiliates.

     4. Stock Certificates. Each stock certificate evidencing any Restricted
Shares shall contain such legends and stock transfer instructions or limitations
as may be determined or authorized by the Committee in its sole discretion; and
the Company may, in its sole discretion, retain custody of any such certificate
throughout the period during which any restrictions are in





--------------------------------------------------------------------------------



 



effect and require, as a condition to issuing any such certificate, that the
Grantee tender to the Company a stock power duly executed in blank relating
thereto.
     5. Rights as Stockholder. The Grantee shall have no rights as a stockholder
with respect to any Restricted Shares until a stock certificate for the shares
is issued in Grantee’s name. Once any such stock certificate is issued in
Grantee’s name, the Grantee shall be entitled to all rights associated with
ownership of the Restricted Shares, except that the Restricted Shares will
remain subject to the restrictions set forth in Section 3 hereof and if any
additional shares of Common Stock become issuable on the basis of such
Restricted Shares (e.g., a stock dividend), any such additional shares shall be
subject to the same restrictions as the shares of Restricted Shares to which
they relate.
     6. Vesting. Except as otherwise provided in Sections 6(a), 6(b), 6(c) and
6(d), the Restricted Shares granted hereunder shall become vested on the fourth
anniversary of the Award Date if the Grantee continues to be employed by the
Company (or a Subsidiary or Affiliate thereof) through such date.

  (a)   Up to fifty percent (50%) of the Restricted Shares shall become vested
prior to the fourth anniversary of the Award Date based on the extent to which
the Company’s Revenue for a fiscal year (commencing with the fiscal year ending
April 30, 2007) exceeds the Company’s Revenue for the immediately preceding
fiscal year. If the Grantee continues to be employed by the Company (or a
Subsidiary or Affiliate thereof) through the last day of a fiscal year
(commencing with the fiscal year ending April 30, 2007) and the Revenue reported
by the Company for such fiscal year exceeds the Company’s Revenue for the
immediately preceding fiscal year, then the Restricted Shares shall thereupon
become immediately vested pursuant to the following schedule:

                  Fiscal Year Revenue as a     Percentage of Restricted Shares  
  Percentage of Previous Fiscal     Subject to Accelerated Vesting     Year
Revenue               109.9% or less         0%     110%       10%     120%    
  20%     130%       30%     140%       40%     150% or more       50%  

      If the actual Revenue for a fiscal year is at least 110% and less than
150% of the Company’s Revenue for the previous fiscal year and is not set forth
above, the percentage of Restricted Shares subject to accelerated vesting shall
be determined by interpolating the percentages set forth above on a straight
line basis. For purposes of the Plan, the Company’s “Revenue” shall mean the
Company’s gross revenue as determined by the Committee and set forth in the
audited consolidated financial statements of the Company, prepared in accordance
with generally accepted accounting principles (“GAAP”). The Committee, in its
sole discretion, may adjust the Revenue targets set forth herein to take into
account any unusual

-2-



--------------------------------------------------------------------------------



 



      or nonrecurring events affecting the Company or any Subsidiary or
Affiliate or the financial statements of the Company or any Subsidiary or
Affiliate, including without limitation any acquisitions or dispositions, and
any changes in applicable laws, regulations or accounting principles.   (b)   Up
to fifty percent (50%) of the Restricted Shares shall become vested prior to the
fourth anniversary of the Award Date based on the extent to which Net Income
target levels set forth below are achieved after the Company’s 2006 fiscal year.
If the Grantee continues to be employed by the Company (or a Subsidiary or
Affiliate thereof) through the last day of a fiscal year (commencing with the
fiscal year ended April 30, 2007) and the Net Income reported by the Company for
such fiscal year exceeds the target levels set forth below, then Restricted
Shares shall thereupon become immediately vested pursuant to the following
schedule:

              Fiscal Year     Percentage of Restricted Shares   Net Income    
Subject to Accelerated Vesting     Less than Budget     0%   Budget     10%  
Budget plus $2 million     20%   Budget plus $4 million     30%   Budget plus
$6 million     40%   Budget plus $8 million or more     50%  

      If the actual Net Income for a fiscal year is at least $3 million and is
less than $11 million and is not set forth above, the percentage of Restricted
Shares subject to accelerated vesting shall be determined by interpolating the
percentages set forth above on a straight line basis. For purposes of this
Agreement, “Net Income” shall mean the Company’s net income as determined by the
Committee and set forth in the audited financial statements of the Company,
prepared in accordance with GAAP. The Committee, in its sole discretion, may
adjust the Net Income targets set forth herein to take into account any unusual
or nonrecurring events affecting the Company or any Subsidiary or Affiliate or
the financial statements of the Company or any Subsidiary or Affiliate,
including without limitation any acquisitions or dispositions, and any changes
in applicable laws, regulations or accounting principles.     (c)   All
Restricted Shares shall become immediately vested upon a Change of Control, as
defined in the Plan.

     7. Other Terms and Conditions. The Committee shall have the discretion to
determine such other terms and provisions hereof as stated in the Plan.

-3-



--------------------------------------------------------------------------------



 



     8. Applicable Law. The validity, construction, interpretation and
enforceability of this Award Agreement shall be determined and governed by the
laws of the State of Illinois without regard to any conflicts or choice of law
rules or principles that might otherwise refer construction or interpretation of
this Award Agreement to the substantive law of another jurisdiction, and any
litigation arising out of this Award Agreement shall be brought in the Circuit
Court of the State of Illinois or the United States District Court of the
Eastern Division of the Northern District of Illinois and the Grantee consents
to the jurisdiction and venue of those courts.
     9. Severability. The provisions of this Award Agreement are severable and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provision to the extent enforceable in any jurisdiction, shall
nevertheless be binding and enforceable.
     10. Waiver. The waiver by the Company of a breach of any provision of this
Award Agreement by Grantee shall not operate or be construed as a waiver of any
subsequent breach by Grantee.
     11. Binding Effect. The provisions of this Award Agreement shall be binding
upon the parties hereto, their successors and assigns, including, without
limitation, the Company, its successors or assigns, the estate of the Grantee
and the executors, administrators or trustees of such estate and any receiver,
trustee in bankruptcy or representative of the creditors of the Grantee.
     12. Withholding. Grantee agrees, as a condition of this grant, to make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of the vesting of the Restricted Shares acquired under this grant. In
the event that the Company determines that any federal, state, local or foreign
tax or withholding payment is required relating to the vesting of shares arising
from this grant, the Company shall have the right to require such payments from
Grantee, or withhold such amounts from other payments due Grantee from the
Company or any Subsidiary or Affiliate.
     13. Section 83(b) Election. Under Section 83 of the Internal Revenue Code
of 1986, as amended (the “Code”), the difference between the purchase price paid
by the Grantee for the Restricted Shares, if any, and the fair market value of
the Restricted Shares on the date Restricted Shares vest they will be reportable
as ordinary income at that time. The parties acknowledge and agree that Grantee
did not elect to be taxed on the Award Date with respect to Restricted Shares
(rather than on the date when such shares vest) by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within 30 days after
the Award Date. As a result, Grantee may recognize ordinary income as the
forfeiture restrictions lapse and the Restricted Shares vest.
     14. No Retention Rights. Nothing herein contained shall confer on the
Grantee any right with respect to continuation of employment by the Company or
its Subsidiaries or Affiliates, or interfere with the right of the Company or
its Subsidiaries or Affiliates to terminate at any time the employment of the
Grantee.

-4-



--------------------------------------------------------------------------------



 



     15. Construction. This Award Agreement is subject to and shall be construed
in accordance with the Plan, the terms of which are explicitly made applicable
hereto. Unless otherwise defined herein, capitalized terms in this Award
Agreement shall have the same definitions as set forth in the Plan. Except as
otherwise specifically set forth in the Award Agreement, the provisions of the
Plan shall govern.
     16. Special Terms Relating to Severance Plan or Agreement. The Company and
the Grantee hereby acknowledge and agree that as a condition to the grant of the
Restricted Shares set forth in this Award Agreement, and notwithstanding the
terms of any severance, management retention, change of control or other plan or
agreement pursuant to which the Grantee is a party, a participant or otherwise
has any rights (a “Severance Plan”):

  (a)   the vesting of the Restricted Shares shall not accelerate pursuant to
the terms of any Severance Plan on account of any change of control that is
deemed to have occurred prior to the Award Date, including the merger of
Sleeping Bear Merger Corp., a Delaware corporation and direct wholly owned
subsidiary of the Company, into Sterling Holding Company, a Delaware
corporation, or any termination of the Grantee’s employment following such
change of control; and     (b)   as of the Award Date, no event has occurred and
no circumstances exist that would entitle the Grantee to terminate employment
with the Company (or any Subsidiary or Affiliate) for “Good Reason,” within the
meaning of any Severance Plan, following any change of control that is deemed to
have occurred prior to the Award Date pursuant to the terms of such Severance
Plan.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

         
GRANTEE
  Stratos International, Inc.
 
       
 
  By:    
 
       
 
  Its:    
 
       

-5-